In an action, inter alia, for specific performance of an agreement to transfer stock, (1) defendants appeal from so much of an order of the Supreme Court, Nassau County, entered June 14, 1979, as denied their motion for summary judgment, and (2) plaintiff cross-appeals from so much of the same order as denied his cross motion for summary judgment. Order affirmed, without costs or disbursements. Special Term properly denied both the motion and the cross motion for summary judgment, since it appears that pretrial discovery might reveal the existence of facts essential to the positions of the respective parties (see CPLR 3212, subd [f]). Titone, J. P., Cohalan, Martuscello and O’Connor, JJ., concur.